IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                  NOT FINAL UNTIL TIME EXPIRES TO
                                                  FILE MOTION FOR REHEARING AND
                                                  DISPOSITION THEREOF IF FILED

DIONTE JERMAINE DAVIS,

             Appellant,

 v.                                                      Case No. 5D16-3575

DEPARTMENT OF CORRECTIONS AND
STATE OF FLORIDA,

           Appellees.
________________________________/

Opinion filed April 21, 2017

Appeal from the Circuit Court
for Sumter County,
William H. Hallman, III, Judge.

Dionte Jermaine Davis, Live Oak, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Caroline Johnson Levine,
Assistant Attorney General, Tampa, for
Appellee, State of Florida.

 No Appearance for Other Appellee.


PER CURIAM.

      We affirm the dismissal of the petition for habeas corpus filed in the circuit court by

Dionte Davis without prejudice to Davis filing, in the future, a proper petition in the

appropriate court at the appropriate time.

      AFFIRMED without prejudice.

SAWAYA, WALLIS, and LAMBERT, JJ., concur.